DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 11 and 21.
Amended: 1 and 11.
Cancelled: 2 and 12.
Pending: 1, 3-11 and 13-22.

Response to Arguments

Applicant's arguments with respect to claim(s) 1, 3, 11 and 13 have been considered but are moot because the arguments do not apply to the combination of prior art applied to the rejections presented in this Office action, necessitated by the applicant's amendment.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9-11, 13 and 19-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KATOCH (US 20200005837 A1) in view of HA (US 7639550 B2) and further in view KONISHI (US 5603009 A).

Re: Independent Claim 1 (Currently Amended), KATOCH discloses a memory device (KATOCH Figs. 1A-B, 2B), comprising:
(KATOCH Figs. 1A-B 170), coupled between a main input/output line pair (KATOCH Figs. 1A-B, 2A-B Global IO) and a local input/output line pair (KATOCH Figs. 1A-B, 2A-B Local IO); and
a bit line sensing amplifier circuit (KATOCH Figs. 1A-B 172), wherein the local input/output line pair is coupled to a plurality of bit line pairs through the bit line sensing amplifier circuit (KATOCH Figs. 1A-B, ¶ [0018] Local IO 130), wherein the memory device performs a two-stage operation to input or output data of a selected bit line pair among the bit line pairs when the memory device performs a read operation or a write operation (KATOCH Fig. 5 and ¶¶ [0036]-[0040]), wherein the selected bit line pair connects to the local input/output line pair only during one stage operation of the two-stage operation (KATOCH Figs. 1A, 5, ¶¶ [0036]-[0040] Latch 170, steps 530 and 550, construed to be part of first stage), and the data of the selected bit line pair latched in the input/output data latch circuit is transmitted to the main input/output line pair during the other stage operation of the two-stage operation (KATOCH Figs. 1A, 5, ¶¶ [0036]-[0040] step 560 finally outputting data to the global I/O, construed as main I/O, construed to be the second stage),
wherein the bit line sensing amplifier circuit comprises a plurality of sensing amplification data latches, configured to store data of the bit line pairs, wherein the two-stage operation comprises a first-stage operation and a second-stage operation (KATOCH Fig. 2B 172-1 thru 172-8), 
wherein when the memory device performs the read operation, the data of the selected bit line pair is latched to the input/output data latch circuit from the corresponding sensing amplification data latch during the first-stage operation, and the data latched in the input/output data latch circuit is transmitted to the main input/output2Customer No.: 31561Docket No.: 0951 19-US-PAApplication No.: 16/923,071 line pair during the second-stage operation (KATOCH Figs. 1A, 5, ¶¶ [0036]-[0040] Latch 170, steps 530 and 550, construed to be part of first stage), and the data latched in the input/output data latch circuit is transmitted to the main input/output line pair during the (KATOCH Figs. 1A, 5, ¶¶ [0036]-[0040] step 560 finally outputting data to the global I/O, construed as main I/O, construed to be the second stage), 
KATOCH is silent regarding:
wherein when the memory device performs the write operation, write data is latched to the input/output data latch circuit from the main input/output line pair according to a write input signal inputted to the input/output data latch circuit during the first-stage operation, and the write data latched in the input/output data latch circuit is transmitted to the sensing amplification data latch corresponding to the selected bit line pair according to a write output signal inputted to the input/output data latch circuit during the second-stage operation, wherein the write output signal is different from the write input signal. wherein the selected bit line pair electrically connects to the local input/output line pair only during the second-stage operation of the write operation, wherein a length of time of the first-stage operation of the write operation is equal to a length of time of the second-stage operation of the write operation.
HA discloses:
wherein when the memory device performs the write operation, write data is latched to the input/output data latch circuit from the main input/output line pair according to a write input signal inputted to the input/output data latch circuit (HA Figs. 1, 3: WTDRVCON and col. 2, ll. 37-38 “…write control signal WTDRVCON…”, emphasis added) during the first-stage operation, and the write data latched in the input/output data latch circuit is transmitted to the sensing amplification data latch corresponding to the selected bit line pair according to a write output signal inputted to the input/output data latch circuit (HA Figs. 1, 3: WTDRVCON and col. 2, ll. 37-38 “…write control signal WTDRVCON…”, emphasis added) during the second-stage operation (HA Figs. 1-5 and col. 3, line 65 thru col. 4 line 24), wherein the write output signal is different from the write input signal (e.g. HA Fig. 1 IOSACON).
KATOCH and HA both disclose memory storage devices and associated methods and therefore constitute analogous art. HA in particular discloses using latches for input data as well that is not taught by KATOCH. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the teachings of HA and to modify the input circuitry of the memory storage devices taught by KATOCH for the purpose of latching input data before it is written to the memory for example to allow parallel processing for improved throughput (see e.g., HA col. 3, ll. 17-20).
KATOCH and HA are silent regarding:
wherein the write output signal is different from the write input signal (e.g. HA Fig. 1 IOSACON), wherein the selected bit line pair electrically connects to the local input/output line pair only during the second-stage operation of the write operation, wherein a length of time of the first-stage operation of the write operation is equal to a length of time of the second-stage operation of the write operation.
KONISHI discloses:
wherein the selected bit line pair electrically connects to the local input/output line pair only during the second-stage operation of the write operation, wherein a length of time of the first-stage operation of the write operation is equal to a length of time of the second-stage operation of the write operation (e.g. KONISHI Figs. 7-8 disclose writing to SRAM showing two equal periods, ts1 to t7 where data to be output to SBL gets stabilized and t7 to ts2 where data is output to SBL responsive to ФTDS signal that enables transfer only during the 2nd period t7-ts2).
KATOCH, HA and KONISHI disclose memory storage devices, associated I/O circuits and associated methods and therefore constitute analogous art. KONISHI discloses architecture that supports high speed and reliable operation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the teachings of KONISHI and to KATOCH and HA for the purpose of enabling (1) Use of high speed mode of the DRAM and interleave method and (2) External provision of a high speed cache memory (SRAM) for improved high speed operation (see e.g., KONISHI col. 2, ll. 10-58).

Re: Claim 3 (Previously presented), KATOCH and HA disclose(s) all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the input/output data latch circuit comprises:
a read data latch circuit, coupled between the main input/output line pair and the local input/output line pair (KATOCH Figs. 2B, 3 172-1 thru 172-8, 172, 170), wherein when the memory device performs the read operation, the read data latch circuit receives the data of the selected bit line pair during the first-stage operation, and the data latched in the read data latch circuit is transmitted to the main input/output line pair during the second-stage operation; and
a write data latch circuit (KATOCH Figs. 2B, 3 172-1 thru 172-8, 172, 170), coupled between the main input/output line pair and the local input/output line pair, wherein when the memory device performs the write operation, the write data latch circuit receives the write data during the first-stage operation, and the write data latched in the write data latch circuit is transmitted to the sensing amplification data latch corresponding to the selected bit line pair during the second-stage operation.

Re: Independent Claim 11 (Currently Amended), KATOCH discloses an operation method (KATOCH Fig. 5) of a memory device (KATOCH Figs. 1A-B, 2B), comprising:
when the memory device performs a read operation, latching data of a selected bit line pair (e.g. KATOCH Fig. 2A 110a-b) stored in a sensing amplification data latch to an input/output data latch circuit during a first-stage operation (KATOCH Figs. 1A, 5, 99 [0036]-[0040] Latch 170, steps 530 and 550); and
(KATOCH Figs. 1A, 5, 99 [0036]-[0040] step 560 finally outputting data to the global I/O, construed as main I/O), 
KATOCH is silent regarding:
when the memory device performs a write operation, latching write data to the input/output data latch circuit from the main input/output line pair according to a write input signal inputted to the input/output data latch circuit during the first-stage operation, and transmitting the write data latched in the input/output data latch circuit to the sensing amplification data latch corresponding to the selected bit line pair according to a write output signal inputted to the input/output data latch circuit during the second-stage operation, wherein the write output signal is different from the write input signal, wherein the write operation comprises a first-stage operation and a second-stage operation, and the selected bit line pair electrically connects to a local input/output line pair only during the second-stage operation of the write operation, Application No.: 16/923,071 wherein a length of time of the first-stage operation of the write operation is equal to a length of time of the second-stage operation of the write operation.
HA discloses:
when the memory device performs a write operation, latching write data to the input/output data latch circuit from the main input/output line pair according to a write input signal inputted to the input/output data latch circuit (HA Figs. 1, 3: WTDRVCON and col. 2, ll. 37-38 “…write control signal WTDRVCON…”, emphasis added) during the first-stage operation, and transmitting the write data latched in the input/output data latch circuit to the sensing amplification data latch corresponding to the selected bit line pair according to a write output signal inputted to the input/output data latch circuit (HA Figs. 1, 3: WTDRVCON and col. 2, ll. 37-38 “…write control signal WTDRVCON…”, emphasis added) during the second-stage operation (HA Figs. 1-5 and col. 3, line 65 thru col. 4 line 24), wherein the write output signal is different from the write input signal (e.g. HA Fig. 1 IOSACON).
KATOCH and HA both disclose memory storage devices and associated methods and therefore constitute analogous art. HA in particular discloses using latches for input data as well that is not taught by KATOCH. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the teachings of HA and to modify the input circuitry of the memory storage devices taught by KATOCH for the purpose of latching input data before it is written to the memory for example to allow parallel processing for improved throughput (see e.g., HA col. 3, ll. 17-20).
KATOCH and HA are silent regarding:
wherein the write operation comprises a first-stage operation and a second-stage operation, and the selected bit line pair electrically connects to a local input/output line pair only during the second-stage operation of the write operation, Application No.: 16/923,071 wherein a length of time of the first-stage operation of the write operation is equal to a length of time of the second-stage operation of the write operation.
KONISHI discloses:
wherein the selected bit line pair electrically connects to the local input/output line pair only during the second-stage operation of the write operation, wherein a length of time of the first-stage operation of the write operation is equal to a length of time of the second-stage operation of the write operation (e.g. KONISHI Figs. 7-8 disclose writing to SRAM showing two equal periods, ts1 to t7 where data to be output to SBL gets stabilized and t7 to ts2 where data is output to SBL responsive to ФTDS signal that enables transfer only during the 2nd period t7-ts2).
KATOCH, HA and KONISHI disclose memory storage devices, associated I/O circuits and associated methods and therefore constitute analogous art. KONISHI discloses architecture that supports high speed and reliable operation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the teachings of KONISHI and to modify the input circuitry of the memory storage devices taught by KATOCH and HA for the purpose of (see e.g., KONISHI col. 2, ll. 10-58).

Re: Claim 13 (Previously presented), KATOCH, HA and KONISHI disclose(s) all the limitations of claim 11 on which this claim depends. They further disclose:
wherein the step of performing the read operation and the write operation further comprises:
when the memory device performs the read operation, receiving the data of the selected bit line pair by a read data latch circuit in the input/output data latch circuit during the first-stage operation and transmitting the data latched in the read data latch circuit to the main input/output line pair during the second-stage operation (KATOCH Figs. 2B, 3 172-1 thru 172-8, 172, 170); and
when the memory device performs the write operation, receiving the write data by a write data latch circuit in the input/output data latch circuit during the first-stage operation and transmitting the write data latched in the write data latch circuit to the sensing amplification data latch corresponding to the selected bit line pair during the second-stage operation (HA Figs. 1-5 and col. 3, line 65 thru col. 4 line 24).

Re: Claim(s) 9, 10 and 19-20, KATOCH, HA and KONISHI further disclose:
wherein lengths of time of stage operations of the two-stage operation are equal (e.g. KONISHI Figs. 7-8 disclose writing to SRAM showing two equal periods, ts1 to t7 where data to be output to SBL gets stabilized and t7 to ts2 where data is output to SBL responsive to ФTDS signal that enables transfer only during the 2nd period t7-ts2).

Claim(s) 1, 3, 11 and 13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KATOCH (US 20200005837 A1) in view of KONISHI (US 5603009 A).

Re: Independent Claim 21 (New), KATOCH discloses a memory device (KATOCH Figs. 1A-B, 2B), comprising:
an input/output data latch circuit (KATOCH Figs. 1A-B 170), coupled between a main input/output line pair and a local input/output line pair (KATOCH Figs. 1A-B, 2A-B Global IO) and a local input/output line pair (KATOCH Figs. 1A-B, 2A-B Local IO); and
a bit line sensing amplifier circuit (KATOCH Figs. 1A-B 172), wherein the local input/output line pair is coupled to a plurality of bit line pairs through the bit line sensing amplifier circuit (KATOCH Figs. 1A-B, ¶ [0018] Local IO 130), wherein the memory device performs a two-stage operation to input or output data of a selected bit line pair among the bit line pairs when the memory device performs a read operation or a write operation (KATOCH Fig. 5 and ¶¶ [0036]-[0040]), wherein the selected bit line pair connects to the local input/output line pair only during one stage operation of the two-stage operation (KATOCH Figs. 1A, 5, ¶¶ [0036]-[0040] Latch 170, steps 530 and 550, construed to be part of first stage), and the data of the selected bit line pair latched in the input/output data latch circuit is transmitted to the main input/output line pair during the other stage operation of the two-stage operation (KATOCH Figs. 1A, 5, ¶¶ [0036]-[0040] step 560 finally outputting data to the global I/O, construed as main I/O, construed to be the second stage).
KATOCH is silent regarding:
wherein lengths of time of stage operations of the two-stage operation are equal.
KONISHI discloses:
wherein lengths of time of stage operations of the two-stage operation are equal (e.g. KONISHI Figs. 7-8 disclose writing to SRAM showing two equal periods, ts1 to t7 where data to be output to SBL gets stabilized and t7 to ts2 where data is output to SBL responsive to ФTDS signal that enables transfer only during the 2nd period t7-ts2).
KATOCH and KONISHI disclose memory storage devices, associated I/O circuits and associated methods and therefore constitute analogous art. KONISHI discloses architecture that supports high speed and reliable operation. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the teachings of KONISHI and to modify the input circuitry of the memory storage devices taught by KATOCH for the purpose of enabling (1) Use of high speed mode of the DRAM and interleave method and (2) External provision of a high speed cache memory (SRAM) for improved high speed operation (see e.g., KONISHI col. 2, ll. 10-58).

Re: Claim 22 (Previously presented), KATOCH and KONISHI disclose(s) all the limitations of claim 21 on which this claim depends. They further disclose:
wherein the lengths of time of the two-stage operations in the write operation and in the read operation are equal (e.g. KONISHI Figs. 7-8 disclose writing to SRAM showing two equal periods, ts1 to t7 where data to be output to SBL gets stabilized and t7 to ts2 where data is output to SBL responsive to ФTDS signal that enables transfer only during the 2nd period t7-ts2).


Allowable Subject Matter
Claim(s) 4-8 and 14-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claims 4, 14 (and dependent claims 5-6 and 15-16), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
the input/output data latch circuit comprises a read data latch circuit and a write data latch circuit, wherein in a first one of the column selection cycles in the read-while-write cycle, and
in a second one of the column selection cycles in the read-while-write cycle, the write data latch circuit provides the write data to a second sensing amplification data latch, and the read data latch circuit transmits the data of the first bit line pair to the main input/output line pair, wherein the first bit line pair and a second bit line pair are two of the bit line pairs, and the first sensing amplification data latch and the second sensing amplification data latch respectively the data of the first bit line pair and data of the second bit line pair.

Re: Claims 7, 17 (and dependent claims 8 and 18), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein cycle lengths of the read operation and the write operation are both equal to two column selection cycles, and a length of time of each stage operation of the two-stage operation is equal to one column selection cycle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov